DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 12/21/21 was entered into the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an accumulation device (claims 1 and 15), and an accumulation mechanism (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-206560 (“JP ‘560”)1.
Regarding claim 1, JP ‘560 disclosed a media tray, comprising: 
a lift plate (1) to lift a number of sheets of media; 
a spool (11, see paragraph 0011); and 

an accumulation device (12) to interface with the second plurality of cables and to maintain a slack amount of cable within the accumulation device while the lift plate is located at a bottom-most portion of the media tray, 
wherein the first and second plurality of cables cause the sheets of media to interface with a pick-up roller at a horizontally divergent angle relative to the pick-up roller (see Figure 1).  
 	Regarding claim 2, JP ‘560 disclosed the horizontally divergent angle is between 5 and 17 degrees angled down relative to the pick-up roller (see Figure 1).  
 	Regarding claim 3, JP ‘560 disclosed the length of the first plurality of cables causes a first side of the lift plate to obtain a position higher towards the pick-up roller relative to a second side of the lift plate (see Figure 1).
 	Regarding claim 4, JP ‘560 disclosed the length of the second plurality of cables causes the second side of the lift plate to obtain a position lower from the pick-up roller relative to the first side of the lift plate (see Figure 1).  
 	Regarding claim 5, JP ‘560 disclosed a first side of the lift plate remains in a higher position than a second side of the lift plate while the spool winds up a length of both the first plurality of cables and the second plurality of cables (see at least Figure 1).  
 	Regarding claim 7, JP ‘560 disclosed a printing device, comprising: 
 	a number of media trays, each media tray (2) comprising: a media plate (1) to support a number of sheets of media; and a winching system comprising a spool 
 	Regarding claim 8, JP ‘560 disclosed the media tray is removable from the printing system (paragraph 0003).  
 	Regarding claim 10, JP ‘560 disclosed the spool comprises a coupler to interface with a drive motor of the printing device (paragraph 0039).
 	Regarding claim 11, JP ‘560 disclosed an accumulation mechanism (12) to accumulate a slack amount of cable of the second set of two cables.  
 	Regarding claim 12, JP ‘560 disclosed the angle of the media plate is between 5 and 17 degrees angled down relative to the pick-up roller (Figure 1).  
 	Regarding claim 13, JP ‘560 disclosed a media supply device, comprising:
 	a lift plate (1) to hold an amount of media; a winch system comprising a motor (M) and a spool (11, see paragraph 0011); and at least a first cable and a second cable each coupled at a first end to the lift plate and at a second end to the spool; wherein rotation of the spool causes a first cable to lift a first side of the lift plate while an amount of slack of the second cable would be wound around the spool before lifting a second end of the lift plate, and wherein the lift plate is maintained at a horizontally divergent angle upon lifting of the second end of the lift plate (see Figure 1), wherein a portion of 
 	Regarding claim 15, JP ‘560 disclosed an accumulation device (including 12) to accumulate the slack of the second cable when present.  
 	Regarding claim 16, JP ‘560 disclosed the lift plate comprises a first side and a second side, the first side being positioned closer to the pick-up roller than the second side, wherein the first and second plurality of cables cause the first side of the lift plate to rise higher than the second side of the lift plate (Figure 1).  
 	Regarding claim 17, JP ‘560 disclosed the first plurality of cables are mechanically coupled to the first side of the lift plate and the second plurality of cables are mechanically coupled to the second side of the lift plate, wherein the first plurality of cables can be taut while the lift plate is located at a bottom-most portion of the media tray and the second plurality of cables and the second plurality of cables can maintain a slack amount of cable while the lift plate is located at the bottom-most portion of the media tray (see also MPEP 2114).  
 	Regarding claim 18, JP ‘560 disclosed the first and second plurality of cables cause a leading edge of the sheets of media to be higher at the interface with the media pick-up roller than an opposite edge of the sheets of media (Figure 1).  
 	Regarding claim 19, JP ‘560 disclosed the accumulation device accumulates the slack amount of cable until the spool, via winding of the second plurality of cables, causes the second plurality of cables to become taut (see Figure 1 and paragraph 0011).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection in response to the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The translation used is from https://patents.google.com/patent/JP2001206560A/en?oq=2001206560